Citation Nr: 0912627	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  98-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a bilateral herniorrhaphy, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and A. F.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied a rating in excess of 
10 percent for service-connected residuals of a bilateral 
herniorrhaphy.  This matter is also before the Board from a 
February 2004 rating decision issued by the RO in Reno, 
Nevada denying entitlement to a TDIU.  

During the pendency of the appeal, the Veteran relocated to 
Las Vegas, Nevada, and the claims file was permanently 
transferred to the RO in Reno, Nevada.

In January 1998 and August 2001, the Veteran testified at 
hearings held before a Decision Review Officer at the RO.  
Transcripts of the Veteran's testimony are associated with 
the claims file.  

In September 2002, the Veteran testified at a personal 
hearing held at the RO, via video conference, before a 
Veterans Law Judge (VLJ) sitting at the Board.  A transcript 
of this testimony is associated with the claims file.  Before 
a final decision was reached on the merits of the Veteran's 
increased rating claim for residuals of a bilateral 
herniorrhaphy, the VLJ who heard the Veteran's testimony in 
September 2002, retired from the Board.  As such, the Veteran 
was afforded another opportunity to appear for a personal 
hearing before a different VLJ; one who would ultimately 
decide the Veteran's case.  The Veteran elected to present 
testimony again and a personal hearing via video conference, 
was held in November 2006, before the undersigned Acting 
Veterans Law Judge, sitting at the Board.  A transcript of 
this testimony is also associated with the claims file.

This case was previously before the Board in March 2007 at 
which time the Board denied an increased rating claim for 
residuals of macular scarring of the right eye.   That claim, 
having already having been adjudicated by the Board, is no 
longer in appellate status.  The Board also explained the 
Veteran's substantive appeal as to the issue of entitlement 
to a TDIU was timely filed, placing that issue in appellate 
status.  Claims of entitlement to an increased rating for the 
service-connected residuals of a bilateral herniorrhaphy and 
entitlement to a TDIU were remanded, primarily for additional 
evidentiary development.  The actions requested in that 
Remand have been completed and the case has returned to the 
Board for appellate consideration.  

In March 2007, the Board referred to the RO for adjudication 
the claim of whether new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for a left eye disorder to include a 
macular scar.  In correspondence received in 2009, the 
Veteran's newly appointed representative requested a status 
update pertaining to this claim.  At this point, it does not 
appear that the RO has yet addressed this claim and it is 
again referred to the RO for action as appropriate.  

With respect to the aforementioned appointment of a 
representative/private attorney, the Board does note that the 
Veteran submitted a VA Form 21-22a, Appointment of Individual 
as Claimant's Representative, which was received at the RO in 
February 2009 and at the Board in March 2009.  It appears 
that this representative has been enlisted in order to pursue 
a claim other than those currently on appeal.  

However, for the sake of clarification and completeness, the 
Board notes that under the provisions of 38 C.F.R. § 20.1304, 
an appellant is granted a period of 90 days following the 
mailing of notice to them that an appeal has been certified 
to the Board and the appellate record has been transferred to 
the Board, or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
they may submit a request for a change in representation.  
See 38 C.F.R. § 20.1304(a) (2008).  A letter dated October 
23, 2006 advised the Veteran that his case was being 
certified and transferred to the Board.  As noted above in 
March 2009, well after expiration of the aforementioned 90-
day grace period, the Board received a signed VA Form 21-22a, 
Appointment of Individual as Claimant's Representative.  The 
Board normally cannot accept a request for a change in 
representation after this 90-day grace period unless good 
cause is shown in a written motion to account for the delay 
in the submission of the request.  38 C.F.R. § 20.1304(b).  
There was no accompanying explanation as to why this notice 
was not submitted in a timely manner and as a practical 
matter it does not appear that this appointment was even 
intended to be applicable to this appeal.  As a consequence, 
the request to appoint a private attorney/representative is 
not accepted as part of this appeal, and the appellant is 
unrepresented in this appeal as reflected on the title page 
of this decision.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran has not had a recurrence of a hernia since 
1991; service-connected residuals of bilateral herniorrhaphy 
are at present essentially asymptomatic except for 
neurological manifestations of numbness and erectile 
dysfunction (which has been separately service-connected).

2.  The combined rating of the Veteran's service-connected 
disabilities does not reach 70 percent, and there is 
insufficient evidence that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a bilateral herniorrhaphy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 and Part 4, 
Code 7338 (2008); 38 C.F.R. § 4.118 and Part 4, Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2008).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

For increased compensation claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In February 2003 and May 2007, the Board and the agency of 
original jurisdiction (AOJ) respectively, sent letters to the 
Veteran providing notice of what the evidence needed to 
demonstrate, of his and VA's respective duties in obtaining 
evidence, and of the types of relevant evidence that he 
should provide, or ask the VA to obtain for his claims of 
increased rating a bilateral herniorrhaphy and TDIU.  The 
Board notes that the Veteran was essentially informed to 
submit medical or lay evidence demonstrating the effect a 
worsening of his residuals of his service connected hernia 
disorder on his employment and daily life.  The February 2003 
letter from the Board to the Veteran specifically included 
the rating criteria applicable to evaluating service-
connected hernia manifestations.  Following the issuance of 
those letters, the claims were subsequently readjudicated as 
shown in an SSOC issued in October 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims on appeal such as 
obtaining VA and private medical records, obtaining Social 
Security Administration records, and providing VA 
examinations.  The Board finds that the duty to notify and 
assist has been satisfied without any prejudice; 
consequently, the Board finds the issues ready for 
adjudication.

	A.  Residuals of a bilateral herniorrhaphy evaluated as 
10 percent disabling

Service connection was established for residuals status-post 
bilateral inguinal herniorrhaphy in an August 1980 rating 
decision, at which time a non-compensable evaluation was 
assigned.  

VA records show that the Veteran was hospitalized for right 
inguinal hernia repair in June 1991.  Physical examination 
revealed a bulge in the right inguinal area which was 
described as easily reducible.  The procedure had no 
complications and the wound was described as healing well.

By virtue of an October 1991 rating action, a 100 percent 
evaluation was assigned effective from June 13, 1991 under 
38 C.F.R. § 4.30 (convalescent ratings) and thereafter a 10 
percent disability evaluation was assigned, effective from 
August 1991.  In a January 1992 rating action, a 100 percent 
rating under 38 C.F.R. § 4.30 (convalescent ratings) was 
granted until the end of August 1991 and thereafter a 10 
percent disability evaluation was assigned, effective from 
September 1991.  

In November 1996, VA received the Veteran's claim for an 
increased rating for his hernia condition.  

A VA examination was conducted in March 1997.  A history of 
inguinal repair surgeries in 1969 and 1991 was reported.  The 
Veteran complained of lower abdomen and right scrotum 
numbness, and indicated that there had been no recurrence of 
hernia.  Examination revealed bilateral herniorrhaphy scars 
with hypesthesia to light touch and pinprick.  There was no 
indication of hernia recurrence or tenderness.  Sensory 
deficits, status-post multiple herniorrhapies was diagnosed.  
The examiner was unable to relate any back or shoulder 
problems to the service-connected residuals of a bilateral 
herniorrhaphy. 

In a September 1997 rating action, the 10 percent evaluation 
for residuals of a bilateral herniorrhaphy was continued.  
(This is the rating action currently on appeal.) 

The Veteran presented testimony at a hearing held at the RO 
in January 1998.  The Veteran indicated that in addition to 
hernia surgery performed in 1991, he also underwent a related 
surgery due to nerve entrapment in the groin.  He testified 
that he had no feeling/numbness in the groin area.  He 
testified that there had been no trusses placed to hold in 
the hernias and indicated that he had not received recent 
treatment for hernia, but felt that there was one on the 
right side

The file contains a private medical statement of Dr. M. dated 
in April 1998 showing that altered sensation in the groin 
area was diagnosed.  Dr. M. opined that this was most likely 
due to lumbar disc disease and noted that there did not 
appear to be any association with a previous herniorrhaphy, 
as the area in question was too extensive.  

The Veteran presented testimony at a video conference hearing 
held before a Board VLJ (who has since retired) in September 
2002.  The Veteran reported that he did not wear a truss or 
belt for support of his hernia condition, but did support the 
stomach with a pillow or towel in conjunction with bowel 
movements due to severe abdominal pain.  The Veteran's wife 
stated that the Veteran had undergone 6 hernia related 
surgeries between 1969 and 1991, with no subsequent 
surgeries.  

When evaluated by VA in March 2003, the abdomen was non-
tender with no palpable masses.  There was no evidence of 
anemia or gastroesophageal reflux disease.  

A VA examination was conducted in June 2003 and the claims 
file was reviewed.  The history indicated that the Veteran 
had undergone multiple surgeries for recurrent inguinal 
hernias bilaterally between 1969 and 1991.  It was noted that 
the Veteran had no currently documented hernia and did not 
wear a truss, but was bothered by symptoms of numbness.  
Recurrent inguinal hernias, status post multiple repairs with 
residual numbness were diagnosed.  The examiner commented 
that the rating criteria for a 30 percent evaluation under 
code 7338 appeared to be met by virtue of many recurrent 
hernias which required surgical repair with complications of 
neuroma.  The examiner observed that 5 surgeries had been 
performed on the right side alone, with residual numbness.

The Veteran was evaluated by VA in October 2004.  It was 
noted that in conjunction with the last treatment for hernia 
repair in 1991, the Veteran suffered from persistent groin 
pain despite treatment with alcohol blocks.  The examiner 
indicated that as a result of the alcohol blocks, the Veteran 
suffered from residual numbness of the groin and erectile 
dysfunction, which were his current complaints.  Physical 
examination revealed no evidence of inguinal hernia and that 
no truss or support was used.  A diagnosis of recurrent 
inguinal hernias status post multiple repairs with numbness 
as a residual complication from repeated alcohol blocks was 
made.  

VA records dated in 2005 and 2006 are entirely negative for 
any treatment or diagnosis relating to a hernia.

The Veteran presented testimony at a Board hearing held in 
November 2006.  He reported that his current hernia related 
symptomatology consisted of numbness.  He indicated that he 
did not wear any kind of support due to this condition.  

Most recently, a VA examination was conducted in July 2008 
and the claims folder was reviewed.  The report indicated 
that the Veteran had a history of recurrent hernias since 
1969, last repaired in 1991.  It was noted that after the 
last hernia revision surgery with associated alcohol 
injections, the Veteran developed numbness of the groin and 
the genitals as well as erectile dysfunction.  Physical 
examination revealed no sign of hernia.  Status-post multiple 
bilateral hernia repairs and revisions with residual numbness 
and erectile dysfunction was diagnosed.   

In a rating action issued in October 2008, an evaluation in 
excess of 10 percent for residuals of a bilateral 
herniorrhaphy was denied.  In that same rating action service 
connection for erectile dysfunction and for special monthly 
compensation based on loss of use of a creative organ were 
granted effective from January 2004.  

Legal Analysis

The Veteran contends that the service-connected residuals of 
a bilateral herniorrhaphy warrant an evaluation in excess of 
10 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hernia disorder has been rated 10 
percent disabling under Code 7338 of the rating schedule 
since 1991.  The Veteran's increased rating claim was filed 
in October 1996 and hence the applicable appeal period in 
this case is from that date forward.  Under Code 7338, a 
noncompensable evaluation is warranted for a small, reducible 
inguinal hernia; for one which is without true hernia 
protrusion; and for any preoperative inguinal hernia which is 
remediable.  A 10 percent evaluation is warranted for a 
recurrent postoperative inguinal hernia which is readily 
reducible and is well supported by a truss or belt.  A 30 
percent evaluation is warranted for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible.  When there are bilateral inguinal hernias, the 
more severely disabling hernia is evaluated, and 10 percent 
is added for the second hernia if it is disabling to a 
compensable degree.  38 C.F.R. § 4.114 and Part 4, Code 7338 
(2008).  

A compensable (10%) evaluation would, similarly, be indicated 
were there to be evidence of a superficial scar or scars 
which did not cause limited motion, or a superficial scar 
which was painful on examination, or which caused some 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118 and Part 4, Codes 7802, 7804, 7805 (2008).

The Board has reviewed the pertinent clinical evidence in 
this case and notes that there is no indication of recurrence 
of a hernia since 1991.  Specifically, clinical evidence 
dated during the appeal period, extending from October 1996 
forward, has consistently failed to reveal any evidence of a 
symptomatic hernia or any evidence that the Veteran uses a 
support such as a truss or belt in conjunction with his 
claimed hernia condition.  In essence, the criteria 
warranting the grant of a 30 percent evaluation have not been 
met for any portion of the appeal period.  In fact 
technically, the criteria supporting the assignment of a 10 
percent evaluation have not been met during the appeal 
period.  

However, as indicated in the SSOC issued in October 2008, a 
10 percent evaluation is supported by virtue of the Veteran's 
neurological symptoms, namely numbness in the area of the 
groin which has been associated with his service-connected 
residuals of a bilateral herniorrhaphy, as was established by 
a VA examiner in July 2008 and by several other competent 
medical providers prior to that time.  (Service connection 
has been separately established for erectile dysfunction, 
also determined to be etiologically related to the service-
connected residuals of a bilateral herniorrhaphy).  

Inasmuch as the primary and essentially only manifestation of 
the service-connected residuals of a bilateral herniorrhaphy 
which have been shown during the appeal period consists of 
numbness in the groin area, the Board has also considered 
rating the service-connected disability under a different 
Diagnostic Code.  In this regard, the SSOC issued in October 
2008 indicates that the previously applicable diagnostic code 
- 7338, was being replaced by rating code 7804, in order to 
more accurately characterize the nature of the disability.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code (DC) by a VA adjudicator must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here the Board agrees with the change in the rating code as 
had been made by the RO.  At this point, as the Veteran's 
disorder does not technically meet the requirements for the 
assignment of a 10 percent evaluation under code 7338.  
However, as it is still productive of some symptomatology, it 
is better evaluated as analogous to code 7804, under which a 
10 percent evaluation is warranted for a superficial, painful 
scar.  However, 10 percent is the maximum rating allowed 
under DC 7804.  The Board has considered the application of 
other scar codes to determine if the Veteran could be 
entitled to a higher rating, but none apply to the Veteran's 
case.  DC 7800 applies only to the head, face, or neck.  DC 
7801 requires that the scar be deep or cause limited motion.  
Codes 7802 and 7803 (superficial unstable scar) also allow 
ratings only up to 10 percent, and DC 7805 rates based upon 
limitation of motion, not shown in this case.  For the 
reasons discussed above, the Board believes that DC 7804 is 
the most appropriate code at this time for rating the 
disability evaluated in this case.

To summarize, the evidence shows that the Veteran's service-
connected residuals of a bilateral herniorrhaphy are 
productive of neurological impairment manifested by numbness 
in the area of the groin.  Accordingly, the Board finds that 
the assignment of a 10 percent rating under Diagnostic Code 
7804 is in order.  However, as there is has been no 
indication of hernia recurrence or the need for any support 
mechanism for hernia symptomatology shown during the appeal 
period, no higher rating is warranted.  Accordingly, the 
criteria for an evaluation in excess of 10 percent have not 
met for any portion of the appeal period and the claim must 
be denied.  See 38 C.F.R. § 4.130, DC 9411, supra; Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2008).  

Finally, the Board has considered whether the case should be 
referred for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this respect, 
the Board notes that the medical evidence fails to show, and 
the Veteran has not expressly claimed that he has required 
frequent periods of hospitalization for the symptomatology of 
his hernia residuals.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of the regular schedular standards is impractical, especially 
in the absence of any evidence of marked interference of 
employment.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321 (b) (1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

	B.  TDIU

The Veteran filed a TDIU claim in August 2001, indicating 
that his service-connected eye disorder and residuals of 
bilateral herniorrhaphy render him unemployable.

Effective from February 2000, the Veteran's service connected 
disorders have resulted in a combined rating of 40 percent.  
His service connected disorders are as follows: macular 
scarring of the right eye (30%); post operative residuals of 
a bilateral herniorrhaphy (10%) and erectile dysfunction 
associated with post operative residuals of a bilateral 
herniorrhaphy (0%).  The Board also notes that the Veteran 
has been in receipt of special monthly compensation based on 
loss of use of a creative organ, effective from January 2004.   

The file contains an insurance form dated in April 1993 
completed by the Veteran and a chiropractor indicating that 
the Veteran was unable to work due to failed back surgery 
syndrome, lumbar radiculopathy and post-surgical nerve root 
adhesions, described as a permanent and total disability.  

Records from the Social Security Administration (SAA) reflect 
that the Veteran filed a claim in October 1999 maintaining 
that he became disabled as of June 1988 due to conditions 
including: failed back syndrome, status post multiple lumbar 
laminectomy and fusion, bilateral legal blindness, multiple 
hernia operations, and depression.  A decision issued in 
March 2001 found the Veteran to be disabled since June 1989, 
when he was last employed as an auto mechanic.  The decision 
indicated that the Veteran's impairments including limited 
ability to lift, stand and walk and to sustain concentration 
due to pain.  It was also noted that the Veteran had a high 
school education.  

When examined by VA in 2003, the assessments included 
(refractive) hyperopia, astigmatism, and presbyopia.  Mild 
cataracts in both eyes were also noted.  The examiner also 
noted welder's maculopathy of the right eye.  The examiner 
indicated that the Veteran was legally blind in both eyes, 
based on the following: visual acuity of the service-
connected (right ) eye of 10/200 (20/400) and the other 
(left) eye of 20/300 (the closest acuity noted was 15/200).  

The evidence includes a medical statement provided by a VA 
doctor in October 2005.  The doctor indicated that the 
Veteran had the following diagnoses which rendered him 
unemployable: (1) legal blindness due to a welding injury in 
1969; (2) revision of a left knee prosthesis due to a 
previously infected prosthesis; (3) chronic low grade fever, 
etiology unclear; (4) polyarthritis; (5) severe 
osteoarthritis of the right knee; (6) failed back syndrome 
with 5 previous back surgeries.  The doctor mentioned that 
the Veteran was on multiple narcotic medications due to 
severe pain.  It was noted that the Veteran had been last 
employed in 1985.  

A February 2006 VA eye clinic visit report noted uncorrected 
visual acuity of 20/200 in the right eye and 20/200 in the 
left eye.  Legal blindness status in both eyes was noted.

When evaluated by VA in 2008, the VA examiner identified 
manifestations of groin numbness and erectile dysfunction 
related to the service-connected hernia condition.  As a 
result service connection is now in effect for erectile 
dysfunction.  The VA examiner specifically indicated that 
these conditions would not (adversely) impact the Veteran's 
ability to obtain gainful employment.   

Legal Analysis

Pursuant to 38 C.F.R. § 3.340(a) (2008), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. However, if the total disability rating 
is based on disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must e determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a Veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service (C&P), for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's combined rating has never reached 70 percent; 
consequently, TDIU is only available if the Veteran has been 
rendered unemployable solely due to his service-connected 
disability regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available 
if an extraschedular rating is warranted.

The evidence of record does not indicate that an 
extraschedular rating is warranted because the record does 
not include evidence that would take the Veteran's case 
outside the norm.  Although the evidence indicates that the 
Veteran's most severe service-connected disability, the right 
eye disorder, results in visual and hence occupational 
impairment, the degree of such impairment has been taken into 
account in conjunction with the evaluation currently 
assigned.  As was pointed out by the Board in the decision 
issued in 2007 when this disorder was adjudicated on appeal, 
although VA and private examination reports indicate that the 
Veteran is legally blind, "legally blind" for purposes of 
entitlement to VA compensation is equivalent to "light 
perception only," or an inability to recognize test letters 
at one foot and when further testing of the eye reveals that 
perception of objects, hand movements, or counting fingers 
cannot be accomplished at three feet.  In other words, the 
Veteran may be legally blind, for purposes of driving 
restrictions based on basic vision tests for example, but 
that does not necessarily qualify as blindness for purposes 
of entitlement to an increased rating for the service- 
connected eye disability.  See 38 C.F.R. § 3.350(a)(4).  As 
was noted by the Board at that time, the medical evidence did 
not demonstrate that the Veteran's vision in the right eye is 
limited to light perception only, and the left eye, which is 
not service-connected, is deemed normal for rating purposes.

As was pointed out by the Board in this decision and by the 
VA examiner in 2008, there has been no recurrence of a hernia 
since 1991.  Current manifestations of the hernia condition, 
identified as groin numbness and erectile dysfunction, were 
noted by the VA examiner to have no impact on his ability to 
obtain gainful employment.   

The record clearly reflects that the Veteran suffers from 
several non service-connected disorders including orthopedic 
conditions affecting the back and knees, neurological 
symptomatology of the legs, diabetes, hypertension and 
depression.  Many of these conditions have been implicated as 
factors adversely impacting the Veteran's employability as 
noted in the SSA decision and in the 2005 statement of a VA 
doctor. 

In sum, the record contains no finding or other evidence 
suggestive of total individual unemployability due to the 
service-connected disabilities; rather, the evidence 
indicates that the service-connected disabilities would not 
preclude the Veteran from performing low impact/activity 
employment.  The Board notes that the SSA has determined that 
the Veteran is unable to secure and maintain employment.  
However, this determination was largely based on the impact 
of his multiple and severe nonservice-connected disabilities 
on his employability.  Moreover, the criteria utilized by VA 
and the SSA in determining entitlement to disability benefits 
are not the same and VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

In effect, the only evidence suggestive of total occupational 
impairment as a result of the service-connected disabilities 
is the Veteran's own statements.  The Veteran, as a 
layperson, cannot render an opinion as to whether he is 
precluded from gainful employment by his service-connected 
disabilities.  While he can testify as to the lay-observable 
residuals of these disorders, he has presented no evidence 
that he has the expertise needed to render an opinion as to 
the impact that these conditions have upon his ability to 
work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, the objective evidence reflects that his service-
connected disabilities do not preclude all forms of gainful 
employment.

In view of the above, the Board finds that referring the 
claim to the Director of Compensation for extra-schedular 
consideration (as directed by 38 C.F.R. § 4.16(b)) is not 
warranted.  Consequently, after review of the evidence, the 
Board finds that the service-connected disabilities do not 
preclude the Veteran from obtaining or maintaining 
employment, and TDIU is not warranted.  While the veteran's 
contentions have been carefully and sympathetically 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  The 
preponderance of the evidence is thus against the claim for 
TDIU, and, therefore, the benefit-of-the-doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303. 


ORDER

A rating in excess of 10 percent for service-connected 
residuals of a bilateral herniorrhaphy is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


